Title: To Thomas Jefferson from Isaac A. Coles, 15 March 1808
From: Coles, Isaac A.
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     
                        on or before 15 Mar. 1808
                     
                  
                  It has long been my determination if ever the U.S. should be engaged in a war to take an active part in it—In a peace Army I would accept of no commission whatever, but if the forces now about to be raised are destined, in the event of a rupture with Great Britain, for the invasion of Canada, there is no situation however subordinate which I would not be pleased to fill. entirely ignorant of military Affairs & of all the duties of a soldier, I have no higher pretensions than, those which are founded on my Youth, the strength & activity I possess and a Zeal which nothing can abate 
                  The Cavalry service is that, that I would prefer, but I would serve any where rather than not be employed. this passion for a Military life is not the effect of any sudded caprice; it has grown up with me & has now become a sort of mania which is impelling me in a course that my cool judgment would perhaps disapprove and is certainly the only thing which could induce me to leave the situation I have so long occupied in your family—a situation in which every painful sensation I have felt has arisen from a consciousness that I was much less useful to you than I might & ought to have been—Presuming on the Kindness which I have ever received from you, I take the liberty of troubling you with this Subject which I have much at heart, & of asking your advice as to the course which it will be proper for me to pursue.
                  I am very respectfully &c
                  
                     I. A. Coles. 
                     
                  
               